Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21 and 23-47 are allowable.  The prior art of record does not teach:
From claim 21, a helmet having a lighting system, comprising: at least a portion of the light emitting devices are arranged within a plurality of strips, wherein the plurality of light emitting devices are located on each of a forward portion and a rearward portion of the helmet; a second layer coupled to the first layer, wherein a space is provided between the first layer and the second layer that accommodates at least a portion of the plurality of light emitting devices; wherein the circuit board is configured to operate a first portion of the light emitting devices to display a right turn signal or a second portion of the light emitting devices to display a left turn signal in response to a turn instruction signal provided by a signaling mechanism associated with a vehicle being ridden by a wearer of the helmet, wherein the circuit board is configured to operate a third portion the light emitting devices to display a stop signal in response to slowing of the vehicle ridden by a wearer of the helmet, wherein the plurality of light emitting devices further comprises a fourth portion that are not included in the first portion, the second portion, and the third portion.
Claims 23-29 collectively depend from claim 21.
From claim 30, a helmet having a lighting system, wherein the helmet comprises an upper portion comprising an upper shell, which forms at least a portion of the second layer, wherein the helmet further comprises a lower portion located below the upper shell, wherein the power source and the circuit board are located on a rearward-facing portion of the lower portion of the helmet in an overlapping arrangement with one another.
Claims 31-35 collectively depend from claim 30.
From claim 36, a helmet having a lighting system, wherein the plurality of light emitting devices are located on each of a forward portion and a rearward portion of the helmet; a second layer coupled to the first layer, wherein a space is provided between the first layer and the second layer that accommodates the plurality of light emitting devices; wherein the helmet comprises an upper portion comprising an 
Claims 37-42 collectively depend from claim 36.
From claim 43, the helmet of Claim 21, wherein the fourth portion of the plurality of light emitting devices are located on the forward portion of the helmet.
From claim 44, the helmet of Claim 43, wherein one or more of the plurality of strips extend in a forward-rearward direction of the helmet.
From claim 45, the helmet of Claim 44, wherein a portion of the plurality of light emitting devices are located on each of an upper portion and a lower portion of the helmet.
From claim 46, the helmet of Claim 45, wherein the upper portion comprises an upper shell, which forms at least a portion of the second layer, wherein the helmet further comprises a lower portion located below the upper shell.
From claim 47, the helmet of Claim 46, further comprising a lower shell, which forms at least a portion of the second layer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        



January 14, 2022
AC